Citation Nr: 0819816	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  95-38 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to February 27, 2002, 
for the grant of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from May 1978 to October 1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision of the Appeals 
Management Center (AMC), in Washington, DC, of the Department 
of Veterans Affairs (VA), which granted entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders.  The 
appellant appealed the assigned effective date.

In a decision dated in February 2006, the Board denied the 
veteran's appeal of the assigned effective date, and he 
appealed the decision to the United States Court of Appeals 
For Veterans Claims (Court).  In November 2007, the veteran, 
through his attorney, and the Secretary of Veterans Affairs, 
submitted a Joint Motion For Remand (Motion).  In an Order 
also dated in November 2007, the Court granted the Motion, 
vacated the February 2006 Board decision, and remanded the 
case to the Board for further appellate review consistent 
with the Motion.

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  The probative evidence of record shows the veteran's 
claim for a TDIU was received by the RO on July 29, 1993.

2.  The preponderance of the evidence is against finding that 
the veteran was precluded from following a substantially 
gainful occupation due solely to his service-connected 
disabilities prior to February 27, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 27, 
2002, for assignment of a TDIU, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.400, 
4.15, 4.16  (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Finally, VA has a duty to notify the veteran that he 
should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in February 2004 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  An October 2005 
statement of the case and the February 2006 Board decision 
provided a detailed notice and explanation as to how an 
effective date for a total disability evaluation based on 
individual unemployability due to service connected disorders 
are determined.  Finally, the Board finds that VA has secured 
all available pertinent evidence and conducted all 
appropriate development. Hence, VA has fulfilled its duties 
under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless and the evidence to rebut any suggestion that the 
appellant was prejudiced by VA's notice.  Of course, an error 
is not harmless when it "reasonably affect(s) the outcome of 
the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  In this case, however, because there is 
not a scintilla of evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  While perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

General Law and Regulation

The general rule with respect to an award of increased 
compensation is that the effective date for such an award 
shall be fixed in accord with the facts found but not earlier 
than the date of receipt of the claim.  38 U.S.C.A. § 
5110(a).  VA's implementing regulations further provide the 
effective date of an increase shall be the date entitlement 
arose or the date a claim is received, whichever is later.  
38 C.F.R. § 3.400(o)(1).  An exception to this rule applies 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
during the one-year period preceding the date of receipt of 
the claim for increased compensation.  In that situation, the 
law provides that the effective date "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA, 
the date of receipt of such a claim is deemed to be the date 
of outpatient or hospital examination, or date of admission 
to a VA or uniformed services hospital.  For all other 
reports, including reports from private physicians, lay 
persons, and state and other institutions, the date of 
receipt of the report is accepted as the date of receipt of 
an informal claim.  Id.

Analysis

The veteran's VA Form 21-8940 claiming entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders, was received by VA on July 
29, 1993.  In light of the Court's findings in this case, a 
final decision is yet to be rendered on that 1993 claim.  
Thus, in consonance with the statutory and regulatory 
provisions set forth above, July 1993 is the earliest 
possible effective date he might be assigned for his TDIU.  
38 U.S.C.A. § 5110(a).  While July 29, 1993, is the earliest 
possible effective date, the probative evidence of record 
preponderates against entitlement to a TDIU prior to the 
current assigned effective date.  See 38 C.F.R. § 3.400(o).

In July 1993, when the veteran's application for a TDIU was 
received, he had appealed the evaluation of his left knee, 
which was then rated at 30 percent and was the only 
disability for which he was service connected at the time.  
The Board finds nothing in the claims file that would 
reasonably constitute an informal claim for a TDIU prior to 
July 1993.  Indeed, at that time, with only one disability 
rated at 30 percent, the veteran did not meet the scheduler 
requirements for a TDIU of a single disability rated at least 
60 percent disabling.  See 38 C.F.R. § 4.16(a).  Further, 
there was no evidence that his service-connected left knee 
disability alone was so exceptional as to warrant referral to 
the Under Secretary for Benefits for consideration of the 
appellant's entitlement to total disability evaluation based 
on individual unemployability due to service connected 
disorders on an extraschedular basis.  See 38 C.F.R. 
§ 4.16(b).

In February 1995, when the Board first considered his appeal 
of the evaluation of his left knee disability, the Board 
noted his July 1993 claim for a TDIU, the fact it was 
unadjudicated, and referred it to the RO.  See 38 C.F.R. § 
20.200; Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board 
does not have jurisdiction of an issue not yet adjudicated by 
the RO).

The veteran had undergone left knee ligament reconstruction 
in 1992.  During this period of time, he was employed by the 
U.S. Postal Service, and he was under a light duty 
restriction secondary to the surgery.  Eventually the Postal 
Service would inform the veteran that no light duty positions 
were available at Long Island, NY.  The Postal Service 
subsequently initiated a Termination action against the 
veteran for continued absence without leave.  In response, 
the veteran resigned effective 1994.  He had earlier applied 
for benefits administered by the Social Security 
Administration.  His application was initially denied at the 
state level, as an August 1992 ruling determined that there 
was other work he could perform with the left knee 
disability.

In May 1993, a Social Security Administration Administrative 
Law Judge found the veteran disabled due to his post-
operative left knee disorder.  In light of the fact that 
there are significant differences in the definition of 
disability under the Social Security Administration and VA 
systems, Social Security Administration  determinations are 
not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 
(1994).  Still, the Board must provide the basis for 
disagreeing with or not accepting a finding of disability by 
a Social Security Administration administrative law judge.  
Id.

The administrative law judge found in May 1993 that, under 
the statutory scheme uniquely applicable to the Social 
Security Administration, the nature of the veteran's 
disability, a severe musculoskeletal impairment, it was not 
necessary for him to determine if the veteran could do other 
work that existed in significant numbers in the national 
economy.  In light of this finding, there was not in fact a 
determination by the administrative law judge that the 
veteran was totally incapable of obtaining and maintaining 
substantially gainful employment.  Thus, this determination 
had no bearing on the veteran's claim with VA.

It was not until October 1997 that the veteran was service 
connected for a low back disorder secondary to the left knee 
disorder.  This allowance resulted in a total combined rating 
of 40 percent for the veteran's two disabilities, still 20 
percent shy of the required total combined disability rating.  
38 C.F.R. § 4.16(a).  Further, the veteran's private 
physician, Dr. Pflum, commenting on the June 1997 MRI 
examination that revealed the low back pathology, noted that 
it was not dramatically positive.  A July 1997 record from 
Dr. Pflum noted that the appellant was totally disabled, but 
that opinion considered a nonservice connected shoulder 
disorder.

Overall, the preponderance of the probative evidence of 
record for the period 1993 to 1998 shows that, while the 
veteran's left knee disorder was assessed as having a 
significant impact on his work for the Postal Service, it did 
not show the veteran to have been unable to obtain and 
maintain any and all substantially gainful employment due 
solely to his service-connected disabilities.  Although a 
March 1997 report by Dr. Pflum also noted the veteran was 
totally disabled, it is clear he was referring to the 
veteran's ability to lift the heavy mail bags as he formerly 
did.  The veteran was granted a temporary total evaluation 
from April to June 1997 for convalescence from his 
reconstruction surgery.

An October 1997 assessment conducted for the Social Security 
Administration noted the veteran might have some difficulty 
standing, walking, and carrying heavy objects, but he was 
still capable of sitting for one hour, standing for 15 
minutes, walking less than one block, and he could lift or 
carry 15 pounds.  A similar assessment was rendered by a Dr. 
Sarreal in November 1996.  In light of these assessments, the 
Social Security Administration terminated the veteran's 
eligibility for benefits in December 1996.  The notice 
informed him that while his left knee disorder precluded him 
from returning to his former employment at the Postal 
Service, there were many other jobs he could perform.  On 
appeal, the veteran' eligibility was reinstated on the same 
basis as it was originally awarded, which did not factor in 
the his ability to perform any other type of gainful 
employment. 

In addition to granting entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders, the December 2004 rating decision 
granted entitlement to service connection for a right knee 
patellofemoral syndrome secondary to the left knee disorder 
with a 10 percent evaluation, effective  January 1998; 
entitlement to service connection for left lower extremity 
radiculopathy, effective from December 2001; and entitlement 
to service connection for left knee scars.  After 
consideration of the bilateral factor, etc., the December 
2004 rating decision determined that the combined ratings for 
the veteran's knees and his back, met the minimum for a 
single disability rated at 60 percent, as they were all 
orthopedic disabilities, which is deemed one disability.  See 
38 C.F.R. § 4.16(a).  Thus, January 1998 is the earliest the 
veteran was eligible for a TDIU on a scheduler basis.  
Parenthetically, a November 2002 rating decision granted 
service connection for a dysthymic disorder secondary to the 
left knee disorder with a noncompensable evaluation, 
effective January 1998.  That grant constituted a "second" 
disability, which meant a total combined rating of 70 
percent, vice 60 percent, was required for schedular 
consideration of a TDIU for two or more disabilities with one 
rated at least 40 percent disabling.  Id.  Further, the 
October 2002 mental examination report on which the grant was 
based noted the veteran's dysthymic disorder did not render 
him unemployable.  Nonetheless, from 1998 to 2002, the 
evidence preponderates against finding that the veteran's 
service-connected disabilities alone rendered him incapable 
of obtaining and maintaining all forms of substantially 
gainful employment that were consistent with his education 
and occupational experience.  So, this oversight is academic 
in the long run, as it does not alter the eventual date 
entitlement to a TDIU arose.

VA joints examination reports of May 1999 and March 2000 note 
the examiner's assessment that the veteran's left knee 
disability resulted in a loss of 25 percent of his ability 
for employment.  A March 2002 report of Dr. Pflum notes that 
the veteran's left knee and back disabilities were very 
significant, and they caused him to be unable to find 
employment.  (Emphasis added).  The Board notes, however, 
that an inability to find employment is not equivalent to a 
medical determination that one is physical or mentally 
incapable of obtaining and maintaining substantially gainful 
employment.  Thus, the Board finds Dr. Pflum's March 2002 
report insufficient as a medical basis for a TDIU as of that 
date.

The June 2002 VA spine examination report notes the veteran's 
report that he was unable to work due to pain.  While the 
examiner opined that the veteran could not work at the post 
office, the examiner did not find that the appellant could 
not perform all forms of substantially gainful employment 
that were consistent with the appellant's education and 
occupational experience.  It was not until the March 2004 
spine examination that the veteran's entitlement arose.  The 
examination report notes the examiner opined that, while none 
of the veteran's service-connected disabilities alone likely 
rendered him incapable of performing substantially gainful 
employment, cumulatively they did.  In light of this medical 
determination,  the veteran's entitlement to a TDIU arose on 
March 2, 2004, the date of the examination.

As noted earlier, the December 2004 rating decision assigned 
an effective date of February 27, 2002, as that was deemed to 
be the date the veteran's claim was received.  The Board, 
however, reads 38 C.F.R. § 3.400(o) as requiring an effective 
date of March 2, 2004, as that was both the date entitlement 
arose and the later of that date and the date the veteran's 
claim was received.  The Board has found that there was no 
probative evidence the veteran was entitled to a TDIU at the 
time his claim was received in July 1993.  Thus, the 
exception of 38 C.F.R. § 3.400(o)(2) is not applicable to his 
claim and 3.400(o)(1) controls.  Hence, between the date the 
claim was received and the date entitlement arose, the 
effective date is the later of the two, which is March 2, 
2004.  Id.

Revision of the December 2004 rating decision, however, see 
38 C.F.R. § 3.105, is not the issue currently before the 
Board.  Still, the Board finds that the preponderance of the 
evidence is against an effective date earlier than February 
27, 2002.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).
The benefit sought on appeal is denied.



ORDER

Entitlement to an effective date earlier than February 27, 
2002, for assignment of a TDIU is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


